Execution Version






BORROWING BASE REDETERMINATION AND TENTH AMENDMENT TO CREDIT AGREEMENT

THIS BORROWING BASE REDETERMINATION AND TENTH AMENDMENT TO CREDIT AGREEMENT
(this “Agreement”) is entered into as of June 17, 2019, among LONESTAR RESOURCES
AMERICA INC., a Delaware corporation (“Borrower”), the Guarantors party hereto,
CITIBANK, N.A., a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”), and the other financial institutions executing this Agreement.
R E C I T A L S
A.The Borrower, the financial institutions party thereto from time to time (the
“Lenders”), the Issuing Bank, and Administrative Agent are parties to that
certain Credit Agreement dated as of July 28, 2015, as amended or otherwise
modified by a Limited Consent and Waiver dated as of October 7, 2015, a First
Amendment to Credit Agreement dated as of April 29, 2016, a Second Amendment to
Credit Agreement dated as of May 19, 2016, a Third Amendment to Credit Agreement
dated as of July 27, 2016, a Fourth Amendment to Credit Agreement dated as of
November 23, 2016, a Fifth Amendment to Credit Agreement and Limited Waiver
dated as of December 29, 2016, a Sixth Amendment and Joinder to Credit Agreement
dated as of June 15, 2017, a Limited Waiver, Borrowing Base Redetermination
Agreement, Amendment No. 7 to Credit Agreement dated as of January 4, 2018,
Borrowing Base Redetermination Agreement and Amendment No. 8 to Credit Agreement
dated as of May 24, 2018, a Consent Agreement dated as of September 28, 2018,
and a Ninth Amendment and Joinder to Credit Agreement dated as of November 15,
2018, (as so amended or otherwise modified and as may be further amended or
otherwise modified from time to time, including, without limitation, by this
Agreement, the “Credit Agreement”).
B.    Subject to the terms and conditions set forth herein, on the Agreement
Effective Date, (i) the Lenders under the Credit Agreement wish to reallocate a
percentage of their rights and obligations under the Credit Agreement and the
other Loan Documents as a Lender among themselves, and (ii) the Lenders have
agreed to increase the Borrowing Base to $290,000,000, and make certain
amendments to the Credit Agreement, each as set forth below.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Same Terms.
(a)    All terms used herein which are defined in the Credit Agreement shall
have the same meanings when used herein, unless the context hereof otherwise
requires or provides. In addition, (i) all references in the Loan Documents to
the “Agreement” shall mean the Credit Agreement as the same shall hereafter be
amended or otherwise modified from time to time, and (ii) all references in the
Loan Documents to the “Loan Documents” shall mean the Loan Documents as the same
shall hereafter be amended or otherwise modified from time to time.
(b)    Section 1.04 of the Credit Agreement is hereby incorporated herein
mutatis mutandis.
2.    Reallocation of Commitments. On the Agreement Effective Date, each of the
Lenders under the Credit Agreement hereby sells, assigns, transfers and conveys
to the Lenders hereunder, and each of the Lenders hereby purchases and accepts,
so much of the aggregate Commitments under, and Loans and participations in
Letters of Credit outstanding under, the Credit Agreement such that, immediately
after giving effect to this Agreement, including the amendments to the Credit
Agreement set forth in Section 4 hereof, the relevant Commitments of each Lender
shall be as set forth on Annex I hereto (it being understood that (i) if any
Letters of Credit are outstanding under the Credit Agreement as of the Agreement
Effective Date, then each of the Lenders shall have purchased and accepted from
the other Lenders, a participation in such outstanding Letters of Credit


BORROWING BASE REDETERMINATION AND AMENDMENT – Page 1

--------------------------------------------------------------------------------




based on its respective Applicable Percentage as reflected on Annex I hereto,
and (ii) any other adjustments shall be made as the Administrative Agent shall
specify so that the Revolving Credit Exposure applicable to each Lender equals
its Applicable Percentage (after giving effect to this Agreement) of the
aggregate Revolving Credit Exposure of all Lenders. The foregoing assignments,
transfers and conveyances are without recourse to any Lender and without any
warranties whatsoever by the Administrative Agent or any Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Lender that it has not previously sold, transferred, conveyed or encumbered such
interests. Each Lender hereby waives any costs required to be paid by the
Borrower pursuant to Section 5.02 of the Credit Agreement solely as a result of
the assignments set forth in this Section 2.
3.    Redetermination of the Borrowing Base.
(a)    Subject to the terms of this Agreement, as of the Agreement Effective
Date (i) the Borrowing Base shall be $290,000,000, and such Borrowing Base shall
remain in effect at such amount until the Borrowing Base is redetermined or
adjusted in accordance with the Credit Agreement, and (ii) each Lender’s
Applicable Percentage of the Borrowing Base, after giving effect to the increase
set forth in clause (a)(ii) above, shall be as set forth on Annex I hereto.
(b)    The parties hereto hereby acknowledge and agree that the Borrowing Base
established pursuant to this Section 3 shall constitute the “Spring 2019
Redetermination” as defined in that certain letter agreement dated as of April
24, 2019 among the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders party thereto. The Administrative Agent, the Issuing Bank, the Lenders,
and the Borrower hereby waive any required notices, notice periods, and timing
requirements under the Credit Agreement (both before and after giving effect to
this Agreement) in connection with the redetermination of the Borrowing Base
under the Credit Agreement as set forth in this Agreement.
4.    Amendments to Credit Agreement.
(a)    Subject to the terms of this Agreement and in reliance on the
representations, warranties, covenants and agreements contained in this
Agreement, as of the Agreement Effective Date, Annex I (List of Maximum Credit
Amounts) to the Credit Agreement is hereby amended and restated in its entirety
as set forth in Annex I hereto.
(b)    Section 1.02 of the Credit Agreement is hereby amended by amending and
restating the definition of “Capital Leases” in its entirety as follows:
"Capital Leases" means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder; provided, however, notwithstanding anything to
the contrary contained herein or in any other Loan Document, for all purposes
hereunder and under any other Loan Document, GAAP shall be deemed to treat any
operating leases in a manner consistent with their treatment under GAAP as in
effect on the Effective Date.


5.    Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Agreement are subject to the satisfaction (in form and substance
satisfactory to the Administrative Agent), unless waived in writing by
Administrative Agent and each Lender, of each of the following conditions (the
date of such satisfaction or waiver of all conditions precedent, the “Agreement
Effective Date”):
(a)    Agreement. The Administrative Agent shall have received executed
counterparts of this Agreement from duly authorized officers of each of the
Borrower and the Guarantors, the Administrative Agent, the Issuing Bank, and the
Lenders.


BORROWING BASE REDETERMINATION AND AMENDMENT – Page 2

--------------------------------------------------------------------------------




(b)    Fees and Expenses. The Administrative Agent shall have received payment
of (i) the Increase Upfront Fee (as defined below), and (ii) all fees and
expenses due to the Arranger and the Administrative Agent, in each case, in
connection with this Agreement and the Credit Agreement and, in the case of
expenses and legal fees, to the extent invoiced in reasonable detail at least
two (2) Business Days prior to the Agreement Effective Date (except as otherwise
reasonably agreed by the Borrower).
(c)    Representations and Warranties. On and as of the Agreement Effective
Date, after giving effect to this Agreement and the transactions contemplated
hereby, the representations and warranties of the Borrower and the Guarantors
set forth in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects (without duplication of materiality),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Agreement Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects (without duplication of materiality) as of such
specified earlier date.
6.    Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, an increase fee (the “Increase Upfront Fee”) in an
amount equal to 0.45% of the Commitment of each such Lender after giving effect
to the Amendment Effective Date that is in excess of such Lender’s Commitment in
effect immediately prior to the Agreement Effective Date.  The entire amount of
the Increase Upfront Fees are fully earned and due and payable on the Agreement
Effective Date.  The Borrower agrees that, once paid, the Increase Upfront Fees
or any part thereof payable hereunder shall not be refundable under any
circumstances.  All fees payable hereunder shall be paid in immediately
available funds in dollars and shall not be subject to reduction by way of
withholding, setoff or counterclaim or be otherwise affected by any claim or
dispute related to any other matter.  In addition, all fees payable hereunder
shall be paid without deduction for any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any national, state or local
taxing authority, or will be grossed up by the Borrower for such amounts.  At
the sole discretion of each Lender, all or any portion of any fees paid to such
Lender may be allocated to any affiliate thereof or paid to any other Lender or
Lenders.
7.    Certain Representations. Each Loan Party represents and warrants that, as
of the Agreement Effective Date: (a) each Loan Party has full power and
authority to execute this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of each Loan Party enforceable in accordance with
its terms, except as enforceability may be limited by general principles of
equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any Governmental Authority or other Person is required for the execution,
delivery and performance by each Loan Party of this Agreement. In addition, each
Loan Party represents that after giving effect to this Agreement and the
transactions contemplated hereby all representations and warranties of the
Borrower and the Guarantors set forth in the Credit Agreement and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of materiality) on and as of the Agreement Effective Date, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the Agreement Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of materiality) as of such specified
earlier date.
8.    Reaffirmation of Security Documents. Each Loan Party (a) reaffirms the
terms of and its obligations (and the security interests granted by it) under
each Security Instrument to which it is a party, and agrees that each such
Security Instrument will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid, enforceable and subsisting and create a security interest to secure
the Obligations.
9.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty Agreement are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations, as
such Obligations as the same may be amended, supplemented, or otherwise modified
from time to time, and its execution and delivery of this Agreement does not
indicate or establish an approval or consent requirement by such Guarantor under
the Guaranty Agreement, in connection


BORROWING BASE REDETERMINATION AND AMENDMENT – Page 3

--------------------------------------------------------------------------------




with the execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.
10.    No Further Amendments. Except as previously amended in writing or as
modified hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.
11.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms.
Borrower, Administrative Agent, Issuing Bank, and each Lender do hereby adopt,
ratify and confirm the Credit Agreement and acknowledge and agree that the
Credit Agreement is and remains in full force and effect. Any breach of any
representations, warranties and covenants under this Agreement shall be an Event
of Default under the Credit Agreement (subject to applicable notice and cure
periods as set forth in the Credit Agreement).
12.    Limitation on Agreements. The agreements set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents, other than as specifically set forth herein, or
(b) to prejudice any right or rights that Administrative Agent now has or may
have in the future under or in connection with the Credit Agreement and the
other Loan Documents or any of the other documents referred to herein or
therein. This Agreement shall constitute a Loan Document for all purposes.
13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Agreement.
14.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.
15.    Invalidity. In the event that any one or more of the provisions contained
in this Agreement shall be held invalid, illegal or unenforceable in any respect
under any applicable Governmental Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
16.    Incorporation of Certain Provisions by Reference. THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS. The other provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial” are incorporated herein by
reference for all purposes.
17.    Entirety, Etc. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[This space is left intentionally blank. Signature pages follow.]


BORROWING BASE REDETERMINATION AND AMENDMENT – Page 4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.
BORROWER:


LONESTAR RESOURCES AMERICA INC.




By: /s/ Frank D. Bracken, III
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer




GUARANTORS:


ALBANY SERVICES L L C
AMADEUS PETROLEUM INC.
T-N-T ENGINEERING, INC.




Each By: /s/ Frank D. Bracken, III
Name:    Frank D. Bracken, III
Title:    President




EAGLEFORD GAS, LLC
EAGLEFORD GAS 2, LLC
EAGLEFORD GAS 3, LLC
EAGLEFORD GAS 4, LLC
EAGLEFORD GAS 5, LLC
EAGLEFORD GAS 6, LLC
EAGLEFORD GAS 7, LLC
EAGLEFORD GAS 8, LLC
EAGLEFORD GAS 10, LLC
EAGLEFORD GAS 11, LLC
LONESTAR OPERATING, LLC
LONESTAR RESOURCES, INC.
POPLAR ENERGY, LLC
LA SALLE EAGLE FORD GATHERING LINE LLC
LONESTAR BR DISPOSAL LLC




Each By: /s/ Frank D. Bracken, III
Name:    Frank D. Bracken, III
Title:    Chief Executive Officer


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/ISSUING BANK:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By: /s/ Thomas Skipper
Name:    Thomas Skipper
Title:    Vice President




LENDERS:


CITIBANK, N.A., as a Lender




By: /s/ Thomas Skipper
Name:    Thomas Skipper
Title:    Vice President


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC, as a Lender




By: /s/ Darrell Holley
Name:    Darrell Holley
Title:    Managing Director




By: /s/ David Montgomery
Name:    David Montgomery
Title:    Managing Director


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------




COMERICA BANK, as a Lender




By: /s/ Garrett R. Merrell
Name:    Garrett R. Merrell
Title:    Vice President


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender




By: /s/ Sydney G. Dennis
Name:    Sydney G. Dennis
Title:    Director


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Theresa M. Benson
Name:    Theresa M. Benson
Title:    Authorized Officer




BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender




By: /s/ Brian Guffin
Name:    Brian Guffin
Title:    Managing Director


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender




By: /s/ Jonathan H. Lee
Name:    Jonathan H. Lee
Title:    Director


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------





IBERIABANK, as a Lender




By: /s/ Stacy Goldstein
Name:    Stacy Goldstein
Title:    Senior Vice President




BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------





HANCOCK WHITNEY BANK, as a Lender




By: /s/ Brock Berilgen
Name:    Brock Berilgen
Title:    Senior Vice President


BORROWING BASE REDETERMINATION AND AMENDMENT – Signature Page

--------------------------------------------------------------------------------





ANNEX I


LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
Citibank, N.A.
22.335423200%
$111,677,116.00
JPMorgan Chase Bank, N.A.
17.272727270%
$86,363,636.36
ABN AMRO Capital USA LLC
17.272727270%
$86,363,636.36
SunTrust Bank
10.000000000%
$50,000,000.00
Fifth Third Bank
10.000000000%
$50,000,000.00
Comerica Bank
9.482758620%
$47,413,793.10
Barclays Bank PLC
4.545454545%
$22,727,272.73
IBERIABANK
4.545454545%
$22,727,272.73
Hancock Whitney Bank
4.545454545%
$22,727,272.73
TOTAL
100.000000000 %
$500,000,000.00




